JOURNAL ENTRY AND OPINION
On January 29, 2001, the relator, Gary Blackburn, commenced this mandamus action against the respondent, Judge Shirley Strickland Saffold, to compel her to rule on his motion for jail-time credit in State v. Blackburn, Cuyahoga County Court of Common Pleas Case No. CR-397019. On February 22, 2002, the respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of the court's journal entry which grants relator forty-nine days of jail-time credit. Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723.
Additionally, the relator failed to support his complaint with an affidavit specifying the details of the claim as required by Loc.R. 45(B)(1)(a). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, we grant the respondent's motion for summary judgment. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
JAMES J. SWEENEY, J., and DIANE KARPINSKI, J., CONCUR.